Citation Nr: 0318869	
Decision Date: 08/04/03    Archive Date: 08/13/03

DOCKET NO.  99-16 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


REMAND

On October 25, 2002, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  A VA outpatient treatment record dated in 
February 1982 indicates that the veteran had 
elevated blood pressure readings, and that being 
that he was a diabetic, it was doubtful they would 
come down with weight loss.  A VA examination 
report dated in August 2001 shows that the examiner 
opined that the veteran's hypertension was not 
related to service.  However, the examiner did not 
opine as to whether the veteran's hypertension was 
secondary to or aggravated by a service-connected 
disability, specifically the diabetes mellitus.

2.  Kindly, make arrangements with the appropriate 
VA medical facility(ies) for the veteran to be 
afforded an examination by a medical specialist in 
cardiology and/or endocrinology.  

The claims file and a separate copy of this 
development memo must be made available to and 
reviewed by the examiner(s) prior and pursuant to 
conduction of the examination(s).  The examiner(s) 
must annotate the examination report(s) that the 
claims file was in fact made available for review 
in conjunction with the examination.  Any further 
indicated special studies must be conducted.  

The appropriate medical specialist must ascertain 
whether any current hypertension which may be found 
on examination is more likely than not causally 
related to the service-connected diabetes mellitus.  
The examiner should also review any records 
associated with the veteran's history which the 
veteran identifies and which may be associated with 
the claims file pursuant to any additional 
development undertaken as a result of this memo.  
The examiner should comment on each disability and 
should opine as to etiology.
If the examiner determines that there is no direct 
causal relationship between the service-connected 
diabetes mellitus and hypertension, the examiner 
should be requested to express an opinion as to 
whether the diabetes mellitus aggravates the 
veteran's hypertension.  If such aggravation is 
determined to be present, the examiner must address 
the following medical issues:

(a) The baseline manifestations which are due to 
the effects of hypertension;

(b) The increased manifestations which, in the 
examiner's opinion, are proximately due to service-
connected diabetes mellitus based on medical 
considerations; and

(c) The medical considerations supporting an 
opinion that increased manifestations of 
hypertension are proximately due to service-
connected diabetes mellitus.

Any opinions expressed by the medical specialist 
must be accompanied by a complete rationale.  The 
claims folder should be sent to the examiner(s) for 
review.

3.  After the development requested above has been 
completed to the extent possible, the RO should 
again review the record.  If any benefit sought on 
appeal remains denied, the appellant and 
representative, if any, should be furnished a 
supplemental statement of the case and given the 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).





